DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/975,477 filed in which claims 31-50 are presented for examination.

Allowable Subject Matter
Claims 34, 35, 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 32, 36-41, 43-46 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (US 2016/0205600 A1).

Regarding claim 31, Xu teaches a method comprising: 
Xu: Fig. 13; [0118]-[0122], UE receives from cell A configuration information from neighboring cells (candidate cells), the configuration information comprising time indication information comprising specific time point and time period (validity window) where the time indication indicates the time the UE has to connect (set up) with the target cell, see also [0184]); 
selecting, in the terminal device, one of the at least one candidate cell for the link setup (Xu: Fig. 13: [0123]-[0125], UE initiates handover procedure (connection setup with the target/selected cell); and 
initiating, by the terminal device, the link setup with the candidate cell within the validity window associated with the selected candidate cell (Xu: Fig. 13: [0123]-[0125], UE initiates handover procedure (connection setup with the target/selected cell).

Regarding claim 37, Xu teaches an apparatus (Xu: Fig. 16, [0131], [0177] NodeB of Cell E), comprising: at least one processor, and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: 
Xu: Fig. 16; [0177]-[0178] NodeB of cell E selects cell F (candidate cell) for UE for handover); 
determine a validity window for the at least one candidate cell, the validity window defining a time window when the link setup with the candidate cell will be valid for the terminal device (Xu: Fig. 16; [0184], NodeB of cell E determines a time indication comprising a time period (validity window) for the handover); and 
cause transmission of a message to the terminal device, the message comprising at least one information element indicating the at least one candidate cell and the corresponding validity window (Xu: Fig. 16; [0184]-[0188], NodeB of cell E indicates the time indication to the UE). 

Regarding claim 45, Xu teaches an apparatus (Xu: Fig. 2, Fig. 13, UE), comprising: at least one processor, and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: 
receive a message from a network node of a cellular communication system, the message comprising at least one information element indicating at least one candidate cell and a validity window for the at least one candidate cell, the validity window defining a time window when link setup with the cell will be valid for the apparatus (Xu: Fig. 13; [0118]-[0122], UE receives from cell A configuration information from neighboring cells (candidate cells), the configuration information comprising time indication information comprising specific time point and time period (validity window) where the time indication indicates the time the UE has to connect (set up) with the target cell, see also [0184]); 
select one of the at least one candidate cell for the link setup (Xu: Fig. 13: [0123]-[0125], UE initiates handover procedure (connection setup with the target/selected cell); and 
initiate the link setup with the selected candidate cell within the validity window associated with the selected candidate cell (Xu: Fig. 13: [0123]-[0125], UE initiates handover procedure (connection setup with the target/selected cell). 
 
Regarding claims 32 and 46, Xu teaches performing the selection before the validity window associated with the selected candidate cell starts (Xu: Fig. 13; [0120], UE sets/select the target cell before initiating the handover at the indicated time or handover initiation time). 

Regarding claims 36 and 50, Xu teaches selecting, by the terminal device according to at least one determined criterion, a particular time instance for the triggering the link setup within the validity window associated with the selected candidate cell, wherein the at least one criterion is based on measurements made by the terminal device or a state Xu: Fig. 13; [0121] UE select the cell with the highest signal strength/criterion).
 
Regarding claim 38, Xu teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to determine the validity window on the basis of the mobility of the terminal device (Xu: Fig. 16, [0177]-[0184], based on prejudged UE movement and mobility, NodeB generates pre-handover configuration information comprising time indication information).

Regarding claim 39, Xu teaches wherein at least one of the apparatus and the candidate cell is mobile, and wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to determine the validity window for the candidate cell on the basis of the mobility of the at least one of the apparatus and the candidate cell (Xu: Fig. 16, [0177]-[0184], based on prejudged UE movement and mobility, NodeB generates pre-handover configuration information comprising time indication information). 

Regarding claim 40, Xu teaches wherein the mobility comprises at least one of direction of movement, location and velocity (Xu: Fig. 16, [0177]-[0184], based on prejudged UE movement and mobility, NodeB generates pre-handover configuration information comprising time indication information). 
 
Regarding claim 41, Xu teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to transfer, before transmitting the message to the terminal device, at least one current connection parameter of the terminal device to the at least one candidate cell to prepare the at least one candidate cell for the link setup (Xu: Fig. 16; [0182]-[0183] Cell E generates and send to cell F pre-handover configuration information). 

Regarding claim 43, Xu teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to verify, before selecting the at least one candidate cell, whether or not the at least one candidate cell is prepared for the link setup (Xu: Fig. 16; [0177]-[0178] cell E prejudges mobility of UE into cell F, hence cell F is candidate cell). 
Regarding claim 44, Xu teaches wherein the message is a handover command or a command for setting up an additional radio link for the terminal device (Xu: Fig. 16; [0177]-[0184] cell E send pre-handover configuration information to the UE/command for setting up radio link). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2016/0205600 A1) in view of Martin et al (US 2021/0235336 A1).

Regarding claims 33 and 47, Xu does not explicitly disclose performing the selection after the validity window associated with the selected candidate cell has started.
	Martin teaches performing the selection after the validity window associated with the selected candidate cell has started (Martin: [0084], terminal select the target network access node after the validity period has started).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention tom modify the system of Xu by performing the selection after the validity window associated with the selected candidate cell has started  as disclosed by Martin to provide a system for early handover preparation to limit time interruption (Martin: [0033]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2016/0205600 A1) in view of Tang (US 2019/0110212 A1).
Regarding claim 42, Xu does not explicitly disclose receive a message comprising at least one information element indicating which one of the at least one candidate cell the terminal device selected for the link setup. 
	Tang teaches receive a message comprising at least one information element indicating which one of the at least one candidate cell the terminal device selected for the link setup (Tang: [0077], [0123], terminal information a base station it is connect to of a selected base station). 
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Xu to receive a message comprising at least one information element indicating which one of the at least one candidate cell the terminal device selected for the link setup as disclosed by Tang to provide a handover system that guarantee continuity of services (Tang: [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478